DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Kleinpeter et al. (U.S. 2019/0205191). 
Regarding claims 1, 13, and 17, Kleinpeter discloses a method comprising, sending, by a server to each of a plurality of client devices, (“the application server 202 to send notifications to the session participant client devices”, par. 0045), initializing information at a start of a task in a client application running on each of the plurality of client devices, (“The application server 202 manages the active SGVC sessions and maintains group call initiation, status, and call termination processes and all tasks necessary from the initiation to the termination of a session. The application server 202 controls the session environment based on client specific command signals”, par. 0056), receiving, by the server, an input message from one of the plurality of client devices, wherein the input message is generated from an interaction with the task in the client application, generating, by a computer processing device of the server, updated information for the task in the client application based on the received input message (“When the application server 202 receives the "terminate session" command from the FC client application at the initiator client device, the application server 202 sends a "terminating session" message to the session participant client devices”, par. 0074), sending, by the server, the updated information to each of the plurality of client devices while the task in the client application is running to maintain synchronism between the server and the plurality of client devices for the task, (“In response to receiving the update, the FC client applications of the remaining participants update their respective UI to reflect the change while holding the SGVC session”, par. 0073). 
Regarding claims 2 and 14, Kleinpeter discloses wherein the client application running on each of the plurality of client devices is a same version of a deterministic client application, further comprising sending with the initializing information, by the server during an initiation of the deterministic client application, setup data for the initiation of the deterministic client application to each of the plurality of client devices, (fig. 1). 
Regarding claims 3 and 15, Kleinpeter discloses wherein the input message and the updated information comprise a frame identifier corresponding to the start of the task, and wherein the plurality of client devices and the server each maintain a synchronized copy of a current frame number of the client application, (“A request for the iBroadcast session with its unique session identification (ID) is sent from the iBM's FC client application or web services to the application server”, par. 0098). 
Regarding claim 4, Kleinpeter discloses wherein the frame identifier corresponds to a future number of the client application, further comprising delaying the sending of the updated information until the current frame number matches the frame identifier, (“The FC client application on each client device manages any delay/latency of data payload and handles any buffering needs, if applicable”, par. 0064). 
Regarding claim 5, Kleinpeter discloses wherein the input message does not comprise a frame number corresponding to the start of the task, the method further comprising:  - 26 -assigning a frame number to the start of the task; and sending the frame number with the updated information to the (“The application server 202 verifies the participant information and establishes a unique session ID and allocates resources for the SGVC session”, par. 0065). 
Regarding claim 6, Kleinpeter discloses wherein two-way connections between the plurality of client devices and the server guarantee in-order delivery of all data in both directions, (fig. 1). 
Regarding claim 7, Kleinpeter discloses wherein a first frame rate corresponding to execution logic on the server is slower than a second graphics refresh frame rate corresponding to the client application on the client devices, (“frame rate adjustment based on network bandwidth and other operations”, par. 0061). 
Regarding claims 10 and 19, Kleinpeter discloses analyzing the stored updated information to determine a client application feature of interest; and providing a recommendation comprising the feature of interest to a client device for display, (“a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate, or transport eh program for use by or in connection with the instruction execution system, apparatus, or device”, par. 0030).
Regarding claims 11 and 20, Kleinpeter discloses wherein a connection between the one of the plurality of client devices and the server is interrupted for a period of time, the method further comprising: continuing execution of the client application on the plurality of client devices during the period of time; and  - 27 -sending, following a reconnection between the one of the plurality of client devices and the server, a message comprising setup data, a current frame number of the server, and a list of tasks that have been processed by the server, (“The application server 202 manages the active SGVC sessions and maintains group call initiation, status, and call termination processes and all tasks necessary from the initiation to the termination of a session”, par. 0056). 
Regarding claim 12, Kleinpeter discloses wherein the input message comprises a request of a passive spectator client device, (fig. 1). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinpeter et al. (U.S. 2019/0205191) as applied to claims 1, 13, and 17 above, and further in view of Siddique et al. (U.S. 2016/0210602). 
Regarding claims 8, 9, 16, and 18, as disclosed above, Kleinpeter discloses a method comprising, sending a task by a server to each of a plurality of client devices, but Kleinpeter is silent upon disclosing autonomous instructions and replaying actions. In a related art, however, Siddique discloses sending a task by a server to each of a plurality of client devices, (“The purpose of the local application 271 is to enable computationally intensive tasks to be carried out locally such as computations required for 3D renderings of the apparel, the user's model and the environments”, par. 0188), wherein Siddique further discloses autonomous instructions, (“Devices may be autonomous or controlled by other users”, par. 0361) and providing a display for a replay of actions, (“This data (videos, text chats, app content and state, other data) is synchronized using timestamps. When the content is replayed, it play in sync”, par. 0384). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Siddique into the art disclosed by Kleinpeter in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/